Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Charles & Colvard, Ltd. Morrisville, North Carolina We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-43613 and 333-93211) of C3, Inc. (now known as Charles & Colvard, Ltd.) and Form S-8 (No. 333-151255 and 333-100883) of Charles & Colvard, Ltd. of our report dated March 29, 2013, relating to the consolidated financial statements of Charles & Colvard, Ltd. which appears in this Form 10-K. /s/ BDO USA, LLP Raleigh, North Carolina March 29, 2013
